Citation Nr: 0708323	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fatigue, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  He served in Southwest Asia from August 1990 to March 
1991.

The instant appeal arose from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Waco, Texas, which denied a claim for service 
connection for chronic fatigue syndrome.


FINDING OF FACT

The veteran has no currently diagnosed chronic fatigue 
syndrome.


CONCLUSION OF LAW

The criteria for service connection for fatigue, including as 
due to undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

The veteran testified during his hearing before the 
undersigned Veterans Law Judge that he is seeking service 
connection for fatigue based on (in part) the theory that it 
is a manifestation of an undiagnosed illness resulting from 
active duty in the Gulf War.  His DD Form 214 confirms that 
he had active duty in the Southwest Asia theater of 
operations from August 1990 to March 1991.  Therefore, he is 
a "Persian Gulf veteran" (i.e., had active military service 
in the Southwest Asia theater of operations during the Gulf 
War) as defined by 38 C.F.R. § 3.317(d).

Service medical records show no complaints of or treatment 
for fatigue.  The first post-service notation of fatigue was 
during an October 2002 VA Gulf War Guidelines examination.  
At that time, the veteran reported chronic fatigue.  The 2002 
examiner noted that the veteran had some sleep disturbance.  
He opined that the veteran did not have a true chronic 
fatigue syndrome and that it was undetermined what caused the 
veteran's fatigue.  The impression was "some degree of 
chronic fatigue syndrome."  The Board notes that the 
veteran's sleep impairment is compensated under his rating 
for his service-connected post-traumatic stress disorder.  
See May 2006 rating decision.  The evaluation of the same 
manifestation, like sleep impairment causing fatigue, under 
different diagnoses (pyramiding) is not permitted.  38 C.F.R. 
§ 4.14 (2006).

Pursuant to the Board's 2005 remand, another VA examination 
was developed in order to assess the veteran's complaints of 
fatigue.  The December 2005 VA chronic fatigue examination 
noted that the claims folder was reviewed.  The VA physician 
examined the veteran and specifically concluded that the 
chronic fatigue syndrome diagnosis had never been given to 
the veteran, and the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  Although chronic 
fatigue syndrome is an illness which the Secretary has 
determined warrants presumptive service connection, there can 
be no valid claim (be it on a direct or presumptive basis) in 
the absence of proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As a layman the veteran has no competence to give a medical 
opinion on the diagnosis of any fatigue symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Because he has no 
currently diagnosed chronic fatigue syndrome, service 
connection for fatigue, including as due to an undiagnosed 
illness, is not permitted as a matter of law.  38 U.S.C.A. 
§§ 1117, 5107; 38 C.F.R. §§ 3.303, 3.317(a)(2); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
2002, 2003, 2005, and 2006.  While the 2003 letter which 
specifically addressed service connection for fatigue was not 
issued prior to the initial adjudication of the claim in 
2002, the April 2002 letters, which were issued prior o the 
initial adjudication of the claim, advised him of the duty to 
assist and the duty to notify, and he was told of the 
requirements to establish a successful claim for service 
connection as well as the specific requirements which pertain 
to undiagnosed illness claims.  He was also advised of his 
and VA's respective duties in the 2002, 2003 and 2005 
letters.  The 2005 letter specifically requested the veteran 
to provide "any evidence in his possession" that pertained 
to his claim.  

Further, March, July, and August 2006 notice letters 
explained the assignment of disability ratings and effective 
dates.  Regardless, such explanation is moot, given that 
service connection is denied in this case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA treatment 
records have been associated with the claims folder, and the 
veteran reported in August 2005 that he had nothing further 
to submit.  As noted above, this case was remanded by the 
Board in 2005 for further development, and a VA examination 
with a medical opinion was developed in 2005.  The Board 
therefore finds that VA has satisfied its duty to notify and 
assist.  


ORDER

Service connection for fatigue, including as due to an 
undiagnosed illness, is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


